FILED
                             NOT FOR PUBLICATION                            JUL 26 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ASHIT ZINZUWADIA,                                No. 10-15002

               Plaintiff - Appellant,            D.C. No. 3:06-cv-06702-MHP

  v.
                                                 MEMORANDUM *
ORACLE CORPORATION,

               Defendant - Appellee.



                    Appeal from the United States District Court
                      for the Northern District of California
                     Marilyn H. Patel, District Judge, Presiding

                              Submitted July 12, 2011 **

Before:        SCHROEDER, ALARCÓN, and LEAVY, Circuit Judges.

       Ashit Zinzuwadia appeals pro se from the district court’s judgment

dismissing his Family Medical Leave Act action for repeated failure to oppose

defendant’s motion for summary judgment and to respond to court-ordered

discovery. We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of discretion. Pagtalunan v. Galaza, 291 F.3d 639, 640-41 (9th Cir. 2002). We

affirm.

      The district court did not abuse its discretion in dismissing the action after it

repeatedly warned Zinzuwadia that noncompliance with its orders to respond to

discovery would result in dismissal, and granted numerous extensions of time to

comply with those orders and to oppose summary judgment. See id. at 642-43

(discussing factors relevant to dismissal for failure to comply with a court order or

failure to prosecute); see also Ferdik v. Bonzelet, 963 F.2d 1258, 1261 (9th Cir.

1992) (where the district court does not make explicit findings concerning these

factors, we “review the record independently to determine if [it] has abused its

discretion”).

      Zinzuwadia’s remaining contentions are unpersuasive.

      AFFIRMED.




                                           2                                     10-15002